Name: Council Regulation (EEC) No 3738/81 of 7 December 1981 establishing indicative ceilings and Community supervision for imports of certain products originating in Sweden (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 81 No L 376/ 15Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3738/81 of 7 December 1981 establishing indicative ceilings and Community supervision for imports of certain products originating in Sweden ( 1982 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of amounts set off against the indicative ceilings and keep the Member States informed ; whereas this cooperation must be all the closer since the Commission must be able to take adequate measures to reintroduce customs tariff duties whenever one of the ceilings has been reached ; Whereas the trend of imports should be followed for certain products for which, under Article 3 of Protocol 1 , the Community has suspended the application of ceilings ; whereas it is therefore desirable that imports of such products should be subject to supervision , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Sweden (*) was signed on 22 July 1972 ; whereas an Additional Protocol (2) was signed on 6 November 1980 as a result of the accession of the Hellenic Republic to the Community ; Whereas Articles 1 , 2 and 3 of Protocol 1 , annexed to the Agreement, make provision for a specific timetable for the progressive abolition of customs duties in respect of the products to which the Agreement applies ;' whereas the imports of these products are limited to annual indicative ceilings above which the customs duties applicable to third countries may be reintroduced ; whereas , however, the Community has to suspend the application of certain ceilings ; whereas , therefore , the ceilings to be applied in 1982 must be established ; whereas , in this situation, it is also necessary that the Commission be regularly informed of the trend of the imports of the products in question and, in consequence , it is necessary to subject these imports to supervision ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1982 , imports of products originating in Sweden and indicated in Annex I shall be subject to indicative ceilings and to Community supervision . The description of the products referred to in the preceding subparagraph, their tariff headings and statistic numbers and the levels of the indicative ceilings are given in Annex I. Whereas this objective may be achieved by means of an administrative procedure based on setting off imports of the products in question against the indicative ceilings at Community level, as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the reintroduction of customs tariff duties as soon as the ceilings have been reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the 2 . Amounts shall be set off against the indicative ceilings as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 3 to the Agreement. Goods shall be set off against the indicative ceiling only if the movement certificate has been submitted before the date on which customs duties are reimposed . The reaching of a ceiling shall be determined at Community level on the basis of imports set off against it in the manner defined in the preceding subparagraphs . 0) OJ No L 300 , 31 . 12 . 1972 , p . 96 . C) OJ No L 357 , 30 . 12 . 1980 , p . 104 . The Member States shall periodically inform the Commission of imports effected in accordance with No L 376/ 16 Official Journal of the European Communities 30 . 12 . 81 Article 2 From 1 January to 31 December 1982 , imports of the products referred to in Annex II which originate in Sweden shall be subject to Community supervision . Member States shall forward to the Commission not later than the 15th day of each month statements of imports of the products in question effected during the preceding month ; to this end, only products submitted to the customs authorities under cover of an entry for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 3 to the Agreement shall be taken into consideration . the above rules ; such information shall be supplied under the conditions laid down in paragraph 4 . 3 . As soon as the ceilings have been reached, the Commission may issue a Regulation reimposing the customs duties provided for in Article 3 (f) of Protocol 1 to the Agreement until the end of the calendar year. In the case of such reimposition , Greece shall introduce the levying of the duties which it applies to third countries at the date in question . As soon as the amounts set off against the ceilings within its territory have reached the amounts indicated in Annex I, Greece may reintroduce, until the end of the calendar year, the levying of the duties which it applies to third countries at the date in question . It shall notify the Commission which shall inform the other Member States of this fact . Paragraph 2 shall apply mutatis mutandis. 4 . Member States shall forward to the Commission not later than the 15th day of each month statements of the amounts set off during the preceding month . They shall , if the Commission so requests , make up such statements for periods of 10 days and forward them within five clear days of expiry of the preceding 10-day period . Article 3 For the implementation of this Regulation the Commission shall take all necessary measures in close cooperation with the Member States . Article 4 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1981 . For the Council The President CARRINGTON 30 . 12 . 81 Official Journal of the European Communities No L 376/ 17 ANNEX I LIST OF PRODUCTS SUBJECT TO INDICATIVE CEILINGS UPON IMPORTATION IN 1982 Order No CCT heading No Description NIMEXE code Level of the a) Community ceiling b) amount concerning Greece (tonnes) 1 2 3 4 5 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : C. Kraft paper and kraft board : II . Other : f IS 1  Kraftliner paper and board (a) 48.01-20 ; 22 ; 32 ; 34 ; 39 24 ; 36 ; 30 ; 38 ; a) 545 818 b) 8 579 I S 2  Kraft paper for large-capacity sacks (a) 48.01-07 ; 10 Ceiling delayed IS 3  Other ex F. Other : 48.01-40 ; 42 ; 48 ; 50 ; 44 ; 51 46 ; Ceiling delayed I S 4  Bible paper, manifold (thin typing) paper; printing paper and writing paper, containing not more than 5 % of mechanical wood pulp (a) 48.01-76 ; 78 ; 80 a) 39 404 b) 130 IS 5  Printing paper and writing paper, containing more than 5 % of mechani ­ cal wood pulp (a) 48.01-79 ; 81 a) 173 525 b) 6 586 I S 6  Semi-chemical fluting paper for cor ­ rugated paperboard (a) 48.01-87 Ceiling delayed I S 7  Other, excluding cellulose wadding and webs of cellulose fibres (soft tissues) 48.01-60 ; 63j 71 ; 72 ; 90 ; 92 ; 98 ; 99 68 ; 70 ; 74 ; 89 ; 94 ; 96 ; Ceiling delayed IS 8 48.04 48.05 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not sur ­ face-coated or impregnated, whether or not inter ­ nally reinforced, in rolls or sheets Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets : 48.04 all Nos Ceiling delayed I S 9 48.07 B. Other Paper and paperboard, impregnated, coated, sur ­ face-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : 48.05-21 ; 29 ; 80 30 ; 50 ; a) 62 400 b) 10 (a) Subject to compliance with the definitions given in Annex III . No L 376/ 18 30 . 12 81Official Journal of the European Communities Order No CCT heading No Description NIMEXE code Level of the a) Community ceiling b) amount concerning Greece (tonnes) 1 2 3 4 5 I S 10 - I S 11 ' ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials , weighing 160 g or more per m2 :  Coated printing or writing paper ex D. Other :  Coated printing or writing paper ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials , weighing 160 g or more per m2 :  Other, excluding coated printing or writing paper ex D. Other :  Other, excluding coated printing or writing paper 48.07-ex 41 ; ex 45 48.07-57 ; 58 ; 59 48.07-ex 41 ; ex 45 48.07-55 ; 56 ; 64 ; 67 ; 71 ; 73 ; 75 ; 77 ; 85 ; 91 ; 97 ; 99 1 a) 53 102 f b) 952 a) 142 654 b) 260 I S 12 48.15 Other paper and paperboard, cut to size or shape : B. Other 48.15-10 ; 21 ; 29 ; 30 ; 40 ; 50 ; 61 ; 65 ; 95 ; 99 a) 16 108 b) 10 I S 13 48.16 Boxes , bags and other packing containers, of paper or paperboard ; box files , letter trays and similar articles , of paper or paperboard, of a kind commonly used in offices, shops and the like : A. Boxes, bags and other packing containers 48.16-10 ; 91 ; 95 ; 96 ; 98 Ceiling delayed I S 14 48.21 Other articles of paper pulp, paper, paperboard or cellulose wadding : B. Napkins and napkinliners , for babies D. Bed linen, table linen, toilet linen (including handkerchiefs and cleansing tissues) and kitchen linen ; garments E. Sanitary towels and tampons F. Other 48.07-05 ; 11 ; 25 ; 27 ; 33 ; 39 ; 41 ; 45 ; 47 ; 50 ; 60 ; 70 ; 1 90 a) 17 667 b) 5 I 30 . 12 . 81 Official Journal of the European Communities No L 376/ 19 ANNEX II LIST OF PRODUCTS REFERRED TO IN ARTICLE 2 Order No CCT heading No Description NIMEXE code 1 2 3 4 [II S 1 ] [II S 2] 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : ex F. Other : II S 3  Sulphite wrapping and packaging paper (a) 48.01-83 ; 85 II S 4 48.03 Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets 48.03 all Nos (a) Subject to compliance with the definitions given in Annex III . No L 376/20 Official Journal of the European Communities 30 . 12 . 81 ANNEX III DEFINITIONS ex 48.01 C II Kraftliner 'Kraftliner' means machine-finished or machine-glazed paper or paperboard, in rolls , containing not less than 80 % of chemical sulphate softwood pulp calculated on total fibre content, weighing more than 115 g/m2 and having a Mullen burst ratio of not less than 35 . ex 48.01 C II Kraft paper for large-capacity sacks 'Kraft paper for large-capacity sacks' means machine-finished paper, in rolls , containing not less than 80 % of chemical sulphate softwood pulp calculated on total fibre content, weighing not less than 60 g/m2 but not more than 115 g/m2 , having a Mullen burst ratio of not less than 38 , and having a stretch factor of more than 4-5 % in the cross direction and of more than 2 % in the machine direction . ex 48.01 F Printing paper and writing paper, containing not more than 5 % of mechanical wood pulp 'Printing paper and writing paper, containing not more than 5 % of mechanical wood pulp' means paper other than machine-glazed , used for printing or writing, which contains not more than 5 % of mechanical wood pulp calculated on total fibre content. ex 48.01 F Printing paper and writing paper, containing mechanical wood pulp 'Printing paper and writing paper containing mechanical wood pulp' means paper other than machine-glazed, used for printing and writing, containing more than 5 % of mechanical wood pulp calculated on total fibre content . ex 48.01 F Semi-chemical fluting paper 'Semi-chemical fluting paper' means paper, in rolls , containing not less than 65 % of unbleached semi-chemical hardwood pulp (pulp obtained from wood by light chemical treatment followed by mechanical treatment) calculated on total fibre content and having a CMT (Concora Medium Test) crush resistance exceeding 20 kp . ex 48.01 F Sulphite wrapping and packaging paper 'Sulphite wrapping and packaging paper' means machine-glazed paper, containing more than 40 % of chemical bisulphite wood pulp, calculated on total fibre content, having an ash content of not more than 8 % and having a Mullen burst ratio of not less than 15 .